Citation Nr: 1003075	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral pes valgo planus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for narcolepsy.  The May 2006 rating 
decision also denied the Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for service-
connected bilateral pes valgo planus.  

In April 2008, the Veteran and members of his family 
testified via videoconference before the undersigned Acting 
Veterans Law Judge, seated at the Board's Central Office in 
Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

The issue of entitlement to a TDIU, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for narcolepsy was previously denied in a November 1998 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence received since the last final denial in 
November 1998 is new, in that it is not cumulative and was 
not previously considered by decision makers, and it is also 
material because it raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence clearly and unmistakably shows that 
the Veteran's narcolepsy pre-existed service.

4.  The medical evidence does not clearly and unmistakably 
show that the Veteran's narcolepsy was not aggravated by such 
service.

5.  The evidence shows that the Veteran's bilateral pes valgo 
planus most nearly approximates pes planus characterized by 
pronounced, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
narcolepsy is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
narcolepsy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Narcolepsy was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009); VAOPGCPREC 3-2003 (2004).

4.  The criteria for a 50 percent disability rating for 
bilateral pes valgo planus have been met since March 23, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code (DC) 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

New and Material Evidence

Service connection for narcolepsy was previously denied in a 
November 1998 rating decision on the basis that new and 
material evidence had not been received.  Although the RO, by 
an October 2007 statement of the case, reopened the Veteran's 
previously denied claim, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.

The claim of entitlement to service connection for narcolepsy 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
March 2006, in the form of a claim of entitlement to service 
connection for narcolepsy.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Newly received evidence since the time of the prior final 
denial includes post-service private treatment records, VA 
treatment records, report of a July 2007 VA examination, and 
the Veteran's statements.  At the time of the July 2007 VA 
examination, the examiner opined on the relationship between 
the Veteran's narcolepsy and his service.  Private treatment 
records dated in July 2007 also show a relationship between 
the Veteran's narcolepsy and his service.  The Board finds 
that the evidence as to the Veteran's claim of entitlement to 
service connection for narcolepsy received since the last 
final decision in November 1998 is new in that it was not 
previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, a worsening of the 
Veteran's pre-existing narcolepsy during service.  
Accordingly, new and material evidence as to the Veteran's 
claim of entitlement to service connection for narcolepsy has 
been received, and such claim is reopened.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law provides that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
VA cannot presume that, at service entry, the Veteran was not 
sound with respect to narcolepsy.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to 
reflect a change in the interpretation of 38 U.S.C.A. § 1111 
by the Federal Circuit and VA's General Counsel, and the 
regulation now provides that to rebut the presumption of 
soundness, VA must establish by clear and convincing evidence 
both that the disability existed prior to service and that it 
was not aggravated by service.  See 70 Fed. Reg. 23,027, 
23,029 (2005).

In light of the above, and because the Veteran has been 
diagnosed with narcolepsy, the Board will focus on the 
evidence that relates to whether this disability clearly and 
unmistakably existed prior to service and whether there is 
clear and unmistakable evidence that the disability was not 
aggravated by service.

Report of Medical Examination, dated in August 1969 and 
conducted in preparation for entry into service, is silent 
for any abnormality related to narcolepsy.  

Pre-service private treatment records dated in January 1970 
are handwritten and difficult to read; however, it appears 
that the Veteran was treated for vertigo and idiopathic 
catatonia.  Additional pre-service private treatment records 
dated in May 1970 indicate that the Veteran experienced 
recurrent sleepiness while working and was treated with 
stimulants.  The physician reported that he assumed that the 
Veteran had mild encephalitis, acute, with relapsing 
episodes.  

At the time of the Veteran's February 1977 original claim of 
entitlement to service connection for narcolepsy, he reported 
that he had experienced narcolepsy all of his life, and that 
he had been treated for the same since 1969.

Report of Medical Examination, dated in August 1973, 
indicates that the Veteran reported an uncontrollable desire 
for sleep.

Service treatment records dated in October 1976 indicate that 
the Veteran underwent Medical Board review.  The physician 
reported that the Veteran described episodes of 
uncontrollable sleepiness during adolescence.  The physician 
reported that the Veteran was able to finish high school and 
attend college, despite such attack of sleepiness.  The 
Veteran reported experiencing one or two spells of napping 
each day, lasting from several minutes to one hour.  He 
stated that such attacks occurred without warning and 
sometimes occurred when he was active.  

Report of Medical Board Proceedings dated in November 1976 
indicate that the Veteran was diagnosed with narcolepsy, with 
associated cataplexy, sleep paralysis, and hypnagogic 
hallucinations.  Such report also indicated that the Medical 
Board found that the Veteran's narcolepsy existed prior to 
entry to service and was not aggravated by his active duty.  
Service personnel records dated in January 1977 indicate that 
the Veteran was recommended for discharge from military 
service by the Medical Board for the above-described physical 
disability.

On VA examination in July 2007, the examiner noted mention of 
narcolepsy existing prior to entry to service in the 
Veteran's claims file.  The examiner noted narcolepsy and 
moderately severe sleep apnea as demonstrated in May 1998, 
and severe obstructive sleep apnea as demonstrated in August 
2006, with possible narcolepsy.  The examiner noted that the 
Veteran reported that he experienced some spells of daytime 
sleepiness prior to service and that such had continued and 
worsened during service.  The Veteran reported that he 
developed episodes of cataplexy, hypnagogic hallucinations, 
and sleep paralysis.  He stated that he learned from other 
service members that he experienced periods of snoring and 
apnea during active service.  Physical examination revealed a 
well-developed and well-nourished patient in no acute 
distress.  The Veteran was awake, alert, and oriented.  No 
motor or sensation abnormalities were found, and cerebellar 
testing revealed normal results.  

The examiner opined that the Veteran presented with a very 
complicated case.  The examiner opined that the Veteran 
demonstrated symptoms of narcolepsy, which may have begun 
before his service with episodes of sleepiness.  The examiner 
opined, however, that the Veteran's other three symptoms, 
cataplexy, hypnagogic hallucinations, and sleep paralysis, 
seem to have begun during service.  The examiner opined that 
it is possible that the Veteran's sleep symptoms worsened 
during service due to the onset of obstructive sleep apnea 
during service.  The examiner noted that he had reviewed the 
Veteran's claims file.   

Two of the Veteran's private treatment providers submitted a 
statement dated in July 2007.  At that time, the treatment 
providers opined that the Veteran's narcolepsy was aggravated 
by his service, and that his present condition is linked to 
the continuation of the aggravation.  The treatment providers 
noted that the Veteran's service treatment records showed him 
to be in excellent health on entry into service; however, 
they opine that the Veteran's narcolepsy was under control 
without medication at that time.  The treatment providers 
opined that the rigors of military life began stressing his 
condition.  The treatment providers reported that they based 
their opinions on a review of the Veteran's claims file. 

Thus, consistent with the Veteran's statements, the medical 
evidence, specifically the pre-service treatment records and 
findings of the Medical Board, clearly and unmistakably show 
that his narcolepsy existed prior to service.  The medical 
evidence, specifically the opinions of the VA examiner and 
private treatment providers, however, does not clearly and 
unmistakably reflect that narcolepsy was not aggravated by 
such service.  Thus, because the Veteran was normal at 
service entrance with respect to this disability, and since 
the evidence does not clearly and unmistakably show that his 
narcolepsy both existed prior to service and was not 
aggravated by service, (and he currently suffers from 
narcolepsy), the criteria for service connection have been 
met.  

Increased Disability Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate when there are distinct time 
periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. 
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected bilateral pes valgo planus 
has been evaluated under Diagnostic Code (DC) 5276, 
contemplating pes planus, as 10 percent disabling, effective 
May 19, 1989, and 30 percent disabling, effective November 1, 
1990.  The Veteran seeks the maximum 50 percent disability 
rating under DC 5276.  38 C.F.R. § 4.71a, DC 5276 (2009).  

Under DC 5276, severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.  

On VA examination in December 2005, the Veteran complained of 
a painful big right toe and painful arches and ankles.  
Physical examination revealed dry skin with evidence of tinea 
pedis; sick, discolored, dystrophic, mostly likely mycotic 
nails; a small bunion with hallux valgus, bilaterally, 
prominent on weight bearing; and slight heel valgus at the 
Achilles tendon, bilaterally.  X-ray examination revealed a 
small bunion with hallux valgus and talonavicular shift to 
pronation, lateral, and poor alignment and structure.  The 
Veteran was diagnosed with rigid congenital pes planus.  The 
examiner noted that the Veteran reported that he had worked 
as a security guard since separation from service, and that 
he had recently lost his job.  The Veteran complained of pain 
while standing at work.  The examiner opined that corrective 
devices would not be beneficial.  

VA treatment records dated in November 2007 indicate that the 
Veteran was treated for unrelated medical complaints.  The 
Veteran presented with flat and pronated feet.  The Veteran 
complained of increased pain at the malleolar area and 
demonstrated an antalgic gait.  Reflexes were absent, 
bilaterally, at the Achilles tendons, and plantar responses 
were mute.  

VA treatment records dated in January 2008 indicate that the 
Veteran complained of bilateral heel pain.

VA treatment records dated in March 2008 indicate that the 
Veteran complained of pain in the plantar heel, arch, and 
Achilles tendon, bilaterally.  The Veteran presented with VA-
issued shoes, and related that such were very painful.  
Physical examination revealed decreased medial arch with 
overpronation, bilaterally; ankle joint dorsiflexion slightly 
greater than 90 degrees, bilaterally; and pain on palpation 
at the insertion of the Achilles tendon into the calcaneus 
and the insertion of the plantar fascia into the calcaneus, 
bilaterally.  The Veteran was diagnosed with flat foot and 
plantar fasciitis and was treated with injections.  The 
examiner ordered new custom-molded orthotics.  

At the time of his April 2008 hearing before the Board, the 
Veteran asserted that his bilateral pes valgo planus has 
worsened since his December 2005 VA examination.  The Veteran 
reported that he used a cane for ambulation and received 
cortisone injection therapy.

As discussed above, in order to be entitled to a disability 
rating in excess of 30 percent under DC 5276, the Veteran's 
service-connected bilateral pes valgo planus must demonstrate 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  

In this case, the Veteran's feet have been described as flat 
and rigid.  Overpronation and pain in the Achilles tendon and 
plantar surfaces have been noted.  The Veteran has been 
treated with cortisone injections for pain, and has been 
prescribed a number of orthopedic appliances.  Thus, the 
symptoms of the Veteran's service-connected bilateral pes 
valgo planus more nearly approximate the symptoms required by 
DC 5276 for a maximum 50 percent disability rating.  

The Board has considered other diagnostic criteria pertaining 
to the feet, however, no diagnostic criteria pertaining to 
the feet provide a disability rating in excess of 50 percent.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  The weight of the credible evidence demonstrates 
that a maximum 50 percent disability rating for service-
connected bilateral pes valgo planus has been warranted 
during the entire appellate period.

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  In exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R.       § 3.321(b) (2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service- connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his maximum 
50 percent rating inadequate.  The Veteran's bilateral pes 
valgo planus is evaluated pursuant to 38 C.F.R. § 4.71a, DC 
5276, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology.  There is no evidence the Veteran experienced 
symptomatology of bilateral pes valgo planus that was not 
contemplated by the Schedule.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the maximum 50 percent disability 
rating for his service-connected bilateral pes valgo planus.  
The criteria for a maximum 50 percent disability rating more 
than reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for narcolepsy is reopened.  

Service connection for narcolepsy is granted, subject to the 
laws and regulations governing monetary awards.

A disability rating of 50 percent for service-connected 
bilateral pes valgo planus is granted, subject to the laws 
and regulations governing monetary awards.

REMAND

The Veteran seeks a TDIU rating based on service-connected 
disabilities.  His bilateral pes valgo planus is rated as 50 
percent disabling and narcolepsy has not yet been assigned a 
disability evaluation.  As the Veteran's claim of entitlement 
to a TDIU is intertwined with the evaluation of his 
narcolepsy, the Board must remand the claim for the RO to 
adjudicate the claim of entitlement to a TDIU.

VA treatment records and examinations, as well as treatment 
records relied upon by the Social Security Administration in 
their determination that the Veteran is disabled primarily 
due to obesity and osteoarthritis, are in the claims folder. 
However, none of the evidence specifically addresses the 
issue of whether the Veteran is unemployable solely due to 
his service-connected disabilities, bilateral pes valgo 
planus and narcolepsy.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Thus, the Board finds that this matter must be remanded to 
afford the Veteran a VA examination, the report of which must 
address the impact of his service-connected disabilities on 
his employability.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities, both singly and jointly, 
on the Veteran's employability.  The 
examiner should opine as to whether the 
Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims 
folder and the examination report 
should indicate that review.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

2.  Then, after ensuring any other 
necessary development has been 
completed; adjudicate the Veteran's 
claim of entitlement to a TDIU.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case to the Veteran and his 
representative and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


